DETAILED ACTION
	Claims 8-27 are pending.
Claim Objections
Claim 20 objected to because of the following informalities:  parallel is misspelled.  Appropriate correction is required.
Claim 27 objected to because of the following informalities:  horizontal is misspelled.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, and 20-24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the recitations the intersecting angle, the central axis, and the verticle axis lack antecedent basis.
	Regarding claim 20, the recitation “the central axis” lacks antecedent basis.
	
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2013/0115509).
	Regarding claim 17, Taylor et al. teaches 
	An electrode frame for a lead acid battery (accumulator) comprising a an upper portion having a connecting lug 116 such that the connecting lug is offset on the upper portion and a first side of the upper portion is longer than a second side of the upper portion, and a grid arrangement on the frame comprising a plurality of substantially horizontal and vertical bars, wherein the vertical bars extend radially from the connecting lug, and a portion of the horizontal bars adjacent the opposing side portions of the frame are offset relative to another portion of the horizontal bars in a central portion of the grid (40-48, fig. 1).

    PNG
    media_image1.png
    843
    656
    media_image1.png
    Greyscale

	Regarding claim 19, Taylor teaches that the connecting lug is arranged on a first side of the upper portion of the frame (40-48, fig. 1).
	Regarding claim 26, Taylor teaches that at least a portion of the horizontal bars are positioned at an angle relative to an adjacent horizontal bar (40-48, fig. 1).
	Regarding claim 27, Taylor teaches that the portion of substantially horizontal bars positioned at an angle is substantially perpendicular to an adjacent substantially vertical bar (40-48, fig. 1).


	Allowable Subject Matter
Claims 8-16 are allowed.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/Primary Examiner, Art Unit 1729